Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 28, 2019

                                      No. 04-19-00409-CV

                                      Frederick O. SILVER,
                                            Appellant

                                                 v.

              TOYOTA MOTOR MANUFACTURING TEXAS, INC., ET AL.,
                                Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-05365
                         Honorable Rosie Alvarado, Judge Presiding


                                         ORDER
         Pursuant to this court’s order dated August 26, 2019, a supplemental clerk’s record was
filed in this court on August 27, 2019, and appellant filed a written advisory stating his intention
to file a second amended brief. It is therefore ORDERED that appellant’s second amended brief
be filed no later than ten days from the date of this order.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2019.



                                                      ___________________________________
                                                      Keith E. Hottle,
                                                      Clerk of Court